DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

	In response to the Amendment received on 6/24/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 57.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 6/24/2021, with respect to 1, 39-50, 51, 56 and 57 under 35 USC 102(b)/35 USC 103(a) as being unpatentable by Lake et al (5,571,570) have been fully considered and are persuasive.  The rejection of 1, 39-50, 51, 56 and 57 under 35 USC 102(b)/35 USC 103(a) as being unpatentable by Lake et al (5,571,570) has been withdrawn.  Lake does not expressly teach and/or render obvious the a first aliphatic urethane acrylate resin that is the reaction product of a compound represented and defined by formula I in the claims with an alcohol nor a second aliphatic urethane acrylate resin comprising the structural formula II as found in and defined in the claims.  

Allowable Subject Matter

Claims 1 and 39-57 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to expressly teach and/or render obvious a UV curable coating composition comprising the combination of a first aliphatic urethane acrylate resin that is the reaction product of a compound represented and defined by formula I in the claims with an alcohol and a second aliphatic urethane acrylate resin comprising the structural formula II as found in and defined in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc